Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on August 10, 2022 are received.
Claims 21-40 are pending in this application and are being examined on the merits.

Answer to Arguments:
Withdrawn Objection(s) and Rejection(s):
The objection to claims 21 and 32-34, is withdrawn due to the amendments to claims 21 and 32-34 filed on 08/10/2022.
The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter of claim 40 (i.e., “plant cells” as was recited in claim 40, line 2 before applicant’s amendments), is withdrawn due to the amendments to the specification filed on 08/10/2022.
The rejection of claims 21-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn due to the amendments to claims 21 and 40  filed on 08/10/2022.
The rejection of claim 36 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn due to the amendments claim 36 filed on 08/10/2022.
	Applicant arguments with respect to the above-mentioned Objections and Rejections are moot because they are withdrawn due to the amendments to the claims filed on 08/10/2022.

Applicant arguments with respect to the rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims, are considered but are not persuasive. Applicant argues that “The current claims are restricted to microorganisms of the family of the Thraustochytrids. Although these microorganisms are often called microalgae, they have distinct characteristics and there are some scientists skilled in the art that do not believe that they should be characterized as microalgae at all. ... “ (p. 8 3nd and 3rd paragraphs of Response filed on 08/10/2022). “ …There is nothing in the references cited by the Examiner or that has otherwise been identified that would suggest that qualitatively similar results would be obtained using other microorganisms of the Thraustochytrid family.” (p. 9 3rd paragraph of response filed on 08/10/2022). These arguments that “ … the current claims are restricted to microorganisms of the family of the Thraustochytrids and … the results would be obtained using other microorganisms of the Thraustochytrid family … “ are fully considered but are not persuasive, because according to NCBI taxonomy browser Schizochytrium genus belongs to Thraustochytriacea family and not Thraustochytrid (See p. 1 taxonomy results for genus Schizochytrium retrieved from NCBI Taxonomy Browser on 10/06/2022). In addition, according to Kalidasan et al. (2021) there are currently 11 genera with more than 35 species belonging to the family Thraustochytriaceae, of which only one species of Schizochytrium (See p. 1 “Introduction” 2nd paragraph). As such, the specification while enabling for enhanced production of lipids by culturing the Schizochytrium species (strain ATCC PTA-9695) in the presence of glucose, ammonia and phosphate and a lipid production phase in which the addition of said ammonia and phosphate is simultaneously limited while supply of the carbon source is maintained, it does not reasonably provide enablement for a method of producing lipids comprising polyunsaturated fatty acids from microorganisms of the family of the Thraustochytrids and the microorganisms of genus Schizochytrium, comprising: a) a biomass density increasing phase, in which any carbon source and at least any two limiting nutrient sources are added to fermentation medium containing said microorganism at a rate sufficient to increase the biomass density of said fermentation medium to at least 50 g/L; and  b) a lipid production phase in which the addition of at least two of said limiting nutrient sources is stopped or reduced while supply of the carbon source is maintained. Therefore, the rejection of claims 21-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhanced production of lipids by culturing a Schizochytrium species (strain ATCC PTA-9695) in the presence of glucose, ammonia and phosphate and a lipid production phase in which the addition of said ammonia and phosphate is simultaneously limited while supply of the carbon source is maintained, it does not reasonably provide enablement for a method of producing lipids comprising polyunsaturated fatty acids from microorganisms of the Thraustochytrids family, and the microorganisms of genus Schizochytrium, comprising: a) a biomass density increasing phase, in which any carbon source and at least any two limiting nutrient sources are added to fermentation medium containing said microorganism at a rate sufficient to increase the biomass density of said fermentation medium to at least 50 g/L; and  b) a lipid production phase in which the addition of at least two of said limiting nutrient sources is stopped or reduced while supply of the carbon source is maintained. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described by the court in In re Wands, 8 USPQd 1400 (CA FC 1988). Wands states at page 1404, 
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."

The nature of the invention
The claims are drawn to a two-phase method of producing lipids using microorganisms of family of Thraustochytrids and the microorganisms of genus Schizochytrium. The invention is in a class of invention, which CAFC has characterized as “the unpredictable arts such as biology and chemistry.

The breadth of the claims
The claims broadly encompass producing lipids from microorganisms of Thraustochytrid family and the microorganisms of genus Schizochytrium, by said method comprising: a) a biomass density increasing phase, in which any carbon source and at least any two limiting nutrient sources are added to fermentation medium containing said microorganism; and  b) a lipid production phase in which the addition of at least two of said limiting nutrient sources is stopped or reduced while supply of the carbon source is maintained.
Quantity of Experimentation
 The quantity of experimentation in this area is extremely large due to the variations among microorganisms of Thraustochytrid family and the microorganisms of genus Schizochytrium, strain selection experiments, type of limiting nutrients and nutrient limitation strategies, optimal growth conditions (e.g., pH, nutritional requirements), cultivation modes, operating parameters, optimization experiments, etc. This would require years of inventive effort, with each of the many inventing steps, not providing any guarantee of success in the succeeding steps.            

The unpredictability of the art and the state of the prior art
The art is unpredictable with regards to llipid and biomass production among microorganisms of Thraustochytrid family and the microorganisms of genus Schizochytrium under limiting nutrients conditions.
For example, Bai et al. teach culturable diversity and variation in biomass and lipid production among Thraustochytrids strains including genus Schizochytrium (see for example, p. 2 1st paragraph, p. 6 paragraph 2.3., and p. 10 part 4. Conclusions).
Also, for example, Kalidasan et al. teach variability among Thraustochytrids to nitrogen starvation (see for example, p. 13 1st paragraph below Figure 6. legend).
Working examples
In the specification, the working examples are only drawn to fermentation experiments with a Schizochytrium species strain “ATCC PTA-9695”, under the studied growth conditions by limiting concentrations of ammonia and phosphate (KH2PO4).  The results from the experiment with one Schizochytrium species strain cannot be extrapolated to all microorganism of the Thraustochytrids family and the microorganisms of genus Schizochytrium.

Guidance in the Specification
The specification does teach producing lipids comprising polyunsaturated fatty acids from microorganisms of Thraustochytrid family and from microorganisms of genus Schizochytrium comprising: a) a biomass density increasing phase, in which any carbon source and at least two limiting nutrient sources, nitrogen and phosphate, are added to fermentation medium containing said microorganism at a rate sufficient to increase the biomass density of said fermentation medium to at least 50 g/L; and  b) a lipid production phase in which the addition of at least two of said limiting nutrient sources is stopped or reduced while supply of the carbon source is maintained.

Level of Skill in the Art
The level of skill in the art is deemed to be high.

Conclusion 
Thus, given the broad claims, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the working examples, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written and the instant application does not support the scope of these claims.  

Conclusions:
No claim(s) is allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651